November 22, 2016




                                     JUDGMENT

                   The Fourteenth Court of Appeals
   CITY OF HOUSTON, SYLVESTER TURNER, KELLY DOWE, CHRIS
 BROWN, BRENDA STARDIG, JERRY DAVIS, ELLEN COHEN, DWIGHT
BOYKINS, DAVE MARTIN, STEVE LE, GREG TRAVIS, KARLA CISNEROS,
  ROBERT GALLEGOS, MIKE LASTER, LARRY GREEN, MIKE KNOX,
  DAVID ROBINSON, MICHAEL KUBOSH, AMANDA EDWARDS, AND
                  JACK CHRISTIE, Appellants

NO. 14-15-00865-CV                            V.

      HOUSTON MUNICIPAL EMPLOYEE PENSION SYSTEM, Appellee
                ________________________________

       This cause, an appeal from the denial of appellants’, the City of Houston’s
and the City officials’, plea to the jurisdiction in favor of appellee, Houston
Municipal Employee Pension System (HMEPS), signed October 9, 2015, was
heard on the transcript of the record. We have inspected the record and find error
in the judgment.

       We therefore REVERSE the trial court’s denial of appellants’ plea to the
jurisdiction with regard to HMEPS’s mandamus claims against the City of Houston
alleging failures to comply and seeking to compel compliance with article 6243h.
We RENDER judgment dismissing these claims.

       We REVERSE the trial court’s denial of appellants’ plea with regard to
HMEPS’s mandamus claims against the City officials to the extent that HMEPS
alleges failures to comply with section 8 of article 6243h or the July 2011 meet-and-
confer agreement and REMAND with instructions for the trial court to provide HMEPS
a reasonable opportunity to properly plead ultra vires claims against the City officials.
      We AFFIRM the trial court’s denial of appellants’ plea with regard to
HMEPS’s mandamus claims against the City officials alleging failures to comply
with section 2(u) of article 6243h.

      We AFFIRM the trial court’s denial of appellants’ plea with regard to
HMEPS’s mandamus claim against the City of Houston alleging failure to comply
and seeking to compel compliance with the TPIA.

      We REVERSE the trial court’s denial of appellants’ plea with regard to
HMEPS’s mandamus claims against defendants other than the City of Houston or
the City’s officer for public information alleging failures to comply and seeking to
compel compliance with the TPIA. We RENDER judgment dismissing these
claims.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.